NO. 12-10-00285-CV

                       IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

                                              §       APPEAL FROM THE 420TH
IN THE INTEREST OF C.H., C.H.,
                                             §        JUDICIAL DISTRICT COURT
C.H. AND P.H., CHILDREN
                                            §         NACOGDOCHES COUNTY, TEXAS

                               MEMORANDUM OPINION
                                     PER CURIAM
       This appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of
Appellate Procedure 42.3(a).
       This is an appeal from a judgment in a suit in which termination of the parent-child
relationship was in issue. Consequently, the procedures for accelerated appeals apply. See TEX.
FAM. CODE ANN. § 109.002(a) (Vernon 2008). Under rule of appellate procedure 26.1, the
notice of appeal in an accelerated appeal must be filed within twenty days after the judgment is
signed. TEX. R. APP. P. 26.1(b). When an appeal is accelerated, filing a motion for new trial
does not extend the deadline for filing the notice of appeal. In re K.A.F., 160 S.W.3d 923, 927
(Tex. 2005).
       Here, the trial court’s judgment was signed on June 17, 2010.        Because this is an
accelerated appeal, the notice of appeal was due to have been filed on or before July 7, 2010.
However, Appellants did not file the notice of appeal until August 23, 2010.          Although
Appellants filed a motion for new trial, that did not extend the time for filing the notice of
appeal. See id. And they did not file a motion for an extension of time to file the notice of
appeal as permitted by rule of appellate procedure 26.3. Therefore, Appellants’ notice of appeal
was untimely, and this court has no jurisdiction of the appeal.


                                                  1
         On August 31, 2010, this court notified Appellants pursuant to Texas Rules of Appellate
Procedure 37.1 and 42.3 that their notice of appeal was untimely and there was no timely motion
for an extension of time to file the notice of appeal as permitted by rule of appellate procedure
26.3. Appellants were further informed that unless the record was amended on or before
September 10, 2010, to establish the jurisdiction of this court, the appeal would be dismissed.
The deadline for responding to this court’s August 31, 2010, notice has expired, and Appellants
have neither responded to the notice nor established this court’s jurisdiction.
         Because this court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want
of jurisdiction. See TEX. R. APP. P. 42.3(a).
Opinion delivered September 22, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)

                                                           2